Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 November 2021, 19 June 2021, 19 June 2021, and 6 September 2019 is being considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Terminal Disclaimer
The terminal disclaimer filed on 4 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,685,743 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley Forrest (30,837) on November 4, 2021.

Examiner notes in the amended claims below that there is no claim 112.  Claim number 112 was previously omitted, but claim numbering is preserved throughout prosecution per 37 C.F.R. 1.126.  

The application has been amended as follows: 

1-84.	(Canceled).

85.	(Canceled)	A computer implemented method
	accessing patient related records data from at least one data source;
	presenting, to a user display device, a record dashboard that is adapted to integrate at least portions of  retrieved from or derived from the at least one data source into respective data fields, wherein respective data are organized by at least one of time and date in one direction and by at least two of medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims,  or date;
	populating at least one of the respective data fields with medical records data corresponding to at least two of the respective medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, 
	enabling a user to access underlying patient information linked to the medical records data populated into the data fields in the medical record dashboard for the patient
window, wherein the new window and the record dashboard are concurrently active and visible. 

86.	(Currently Amended)	The method of claim 85 wherein the new windowthe user display devicerelated

87.	(Currently Amended)	The method of claim 86 wherein the windowwindow

88.	(Previously Submitted)	The method of claim 85 wherein enabling a user to access underlying patient information comprises providing a selectable icon in one of the data fields on the dashboard to access the linked underlying patient information.

89.	(Currently Amended)	The method of claim 85 wherein accessing patient related data records comprises reading the records and writing data to the data source

90.	(Currently Amended)	The method as in claim 85 wherein the at least two of the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, 

91.	(Previously Submitted)	The method of claim 85 wherein the user display device comprises multiple displays. 

92.	(Currently Amended)	The method of claim 85, wherein the medical record dashboard further comprises at least one window

93.	(Currently Amended)	The method of claim 85, and further comprising providing shared access to at least a portion of the patient related medical records data by at least one other use via the other user’s record dashboard.

94.	(Currently Amended)	The method of claim 93 and further comprising:
	receiving information from the user for modifying the medical record; and
	alerting a second user to the modifying of the medical record. 

95.	(Currently Amended)	The method of claim 85, wherein the dashboard lists multiple

96.	(Previously Submitted)	The method of claim 85, wherein the dashboard lists multiple visits for a patient by date.

97.	(Previously Submitted)	The method of claim 85, and further comprising:
	receiving a send message selection associated with a selected data field;
	receiving text for the message; and 
	sending the message to a patient, provider, or medical or billing staff, corresponding to the selected data field.

98.	(Previously Submitted)	The method of claim 85, wherein the medical record dashboard includes a current day’s plan for the patient.

99.	(Canceled).

100.	(Currently Amended)	The method of claim 85, wherein the at least one of medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, 

101.	(Currently Amended)	The method of claim 85, further comprising displaying indicators respectively associated with at least

102.	(Currently Amended)	The method of claim 101, wherein the indicators are selectable such that when selected associated claimwindows

103.	(Currently Amended)	The method of claim 101, wherein the indicators identify the existence of patient data corresponding to at least two of the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, 

104.	(Canceled). 

105.	(Currently Amended)	The method of claim 85, wherein the medical record dashboard comprises a selectable indicator that, upon selection, causes display of a further window
	receiving measurements and findings relating to at least one of the one or more patients;
	adding the measurements and findings into the record data; and
	auto-populating data into at least one data field of the dashboard.

106.	(Currently Amended)	The method of claim 85, wherein at least one 

107.	(Previously Submitted)	The method of claim 106, wherein the status of the underlying patient medical information includes at least one of (1) a worsening problem, disease, symptom, condition, test, outcome, or diagnosis, (2) a stable problem, disease, symptom condition, test, outcome, or diagnosis, and (3) an improving problem, disease, symptom, condition, test, outcome, or diagnosis of the patient over time.

108.	(Canceled)	.

109.	(Currently Amended)	The method of claim 85, wherein the medical record dashboard comprises information relating to a patient’s prior visit to a medical service provider, a prior diagnosis or procedure, and information related

110.	(Previously Submitted)	The method of claim 85, and further comprising enabling the user to edit the patient medical information provided in respective data fields of the medical record dashboard and to auto-populate edits made in the respective data fields on the medical record dashboard to the at least one data source.

111.	(Previously Submitted)	The method of claim 85, and further comprising enabling the user to put a note into the medical record dashboard.

113.	(Previously Submitted)	The method of claim 85, and further comprising updating the medical record dashboard to track at least one of progressions, changes, and outcomes in the one or more patient’s medical condition to assess quality measures.

114.	 (Canceled).

115.	(Currently Amended)	The method of claim 85, wherein the at least one of the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, 

116.	(Currently Amended)	The method of claim 85, wherein respective data in the medical record dashboard differentiate the at least one of the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, a of the patient.

117.	(Currently Amended)	A computer implemented method
		retrieving patient related information from at least one data source;
		displaying at least one medical record dashboard comprising a first windowwindowwindowexamination
                        enabling a user to access underlying patient information linked to the medical records data populated into the data fields in the first window displayed link visual representationwindowwindow
		generating a visual representation of the underlying patient information
		displaying, in a second windowthe visual representation of the underlying patient information in response to selection of the displayed link visual representation,windows and visible.  
  
118.	(Currently Amended)	The method of claim 117, wherein the at least one visual link representation comprises at least one visual cue, icon, or marker representation of the at least one image or medical document. 

119.	(Currently Amended)	The method of claim 117, and further comprising displaying

120. 	(Previously Submitted)	The method of claim 117, wherein a user is able to select an image or medical document to view by viewing the at least one visual cue, icon, or marker representation of the at least one image or medical document.

121.	(Previously Submitted)	The method of claim 117, wherein the selection of a displayed visual representation comprises clicking on the displayed visual representation using a pointing device.



123.	(Currently Amended)	The method of claim 117, wherein orders are generated when one or multiple of medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, 

124-138.	(Canceled)  .

139.	(New)	The method of claim 85 and further comprising including a graphical indicator on a same axis as the respective data of the at least one of the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, and procedures performed on the patient, the graphical indicator identifying a respective claim status.

140. 	(New)  The method of claim 139 and further comprising including a second graphical indicator on the same axis as the respective data identifying a status of at least one of the medical services, office exam, diagnostic tests, images, claims, clinical findings, and procedures performed on a patient.

141.	 (New)	The method of claim 85, wherein at least one data field comprises at least one of a visual cue, an icon, and a graphical marker able to change in appearance based on a status of the underlying patient medical information or claim status.

142.	(New)	The method of claim 141 wherein the change in appearance is a change in color.

143.	(New)   The method of claim 85 wherein the new window contains editable fields. 

144. 	 (New)  The method of claim 85 wherein the record dashboard further comprises at least one editable data field that enables the user to view and edit at least one of summary information 

145.	(New)  The method of claim 85 and further comprising enabling the user to edit the patient medical information provided in respective data fields of the record dashboard and to populate edits made in the respective data fields on the medical record dashboard to the at least one data source.

146.	(New)  The method of claim 85 wherein information in the new window is scrollable.

147.	(New)  The method of claim 85 wherein the corresponding portion of the record dashboard is scrollable.

148.	(New)  The method of claim 85 wherein the new window is moveable.

149.	(New)  The method of claim 85 and further comprising providing a user with edit access to the at least one of the respective data fields.

150.	(New)  The method of claim 85, wherein the computer is configured to link to at least one electronic medical records system.

151.  	(New)  The method of claim 85 wherein enabling a user to access underlying patient information comprises including a visual representation of a link to the underlying patient information in at least one of the data fields.

152. 	Method of claim 89 wherein the data source comprises an electronic medical record.	

153. 	(New)  The method of claim 93 and further comprising:
	creating a further data source for providing shared access to the patient related medical records; and


154.	(New)  The method of claim 140 and further comprising writing back to the further data source.

155.	(New)	The method of claim 101 and further comprising:
	receiving a new message request related to the claim; and
	sending a new message related to the claim.

156.	(New)	The method of claim 117 and further comprising including a graphical indicator on a same axis as the patient related information of the at least one of the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, and procedures performed on the one or more patients, the graphical indicator identifying a respective claim status.

157.	(New)	The method of claim 117, wherein at least one data field comprises at least one of a visual cue, an icon, and a graphical marker able to change in appearance based on a status of the underlying patient medical information or claim status.

158.	(New)	The method of claim 157 wherein the change in appearance is a change in color.

159.	(New)	The method of claim 117, and further comprising providing shared access to at least a portion of the patient related information by at least one other use via the other user’s record dashboard.

160. 	(New)  The method of claim 159 and further comprising:
	creating a further data source for providing shared access to the patient related information; and
	providing access to the further data source to the at least one other user’s medical record dashboard.

161.	(New)	The method of claim 160 and further comprising:
	receiving information from the user for modifying the patient related information; and
	alerting a second user to the modifying of the patient related information. 

162.	(New)      The method of claim 160 and further comprising writing back to the further data source.

163.     (New)  The method of claim 117 and further comprising providing a user with edit access to the at least one of the respective data fields.

164.  	(New)   The method of claim 117 wherein the second window contains editable fields. 

165.	(New)	The method of claim 117 wherein the second window is positioned on the medical record dashboard such that information related to the at least one of the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, and procedures performed on the one or more patients remains visible on the first window.

166.	(New)  The method of claim 117 wherein information in the new window is scrollable.

167.	(New)  The method of claim 117 wherein the corresponding portion of the medical record dashboard is scrollable.

168.	(New)  The method of claim 117 wherein the second window is moveable.

169.	(New)  The method of claim 117 and further comprising providing a user with edit access to the at least one of the respective data fields.

170.	(New)  The method of claim 117, wherein the computer is configured to link to at least one electronic medical records system.



172.	(New)	The method of claim 117 wherein the first and second windows both remain visible in response to user interaction with editable fields on the windows.  

173.	New)	The method of claim 117 wherein retrieving patient related data records comprises reading the records and writing data to the at least one data source.

174. 	Method of claim 117 wherein the at least one data source comprises an electronic medical record.	

175.	(New)	The method of claim 117, wherein the medical record dashboard further comprises a third window that enables the user to view and edit at least one of summary information related to the patient, details of care provided to the patient, medical diagnosis information, plans, and diagnostic test interpretation.

176.	(Currently Amended)	The method of claim 117, wherein the medical record dashboard lists multiple

177.	(New)	The method of claim 117, wherein the first window lists multiple visits for a patient by date.

178.	(New)	The method of claim 117, and further comprising:
	receiving a send message selection associated with a selected data field;
	receiving text for the message; and 
	sending the message to a patient, provider, or medical or billing staff, corresponding to the selected data field.



180.	(New)	The method of claim 179, wherein the indicators are selectable such that when selected associated payment history information is displayed. 

181 	(New)  The method of claim 179, wherein the indicators are selectable such that when selected, associated claim history information is displayed on a new window.

182.	(New)	The method of claim 179 and further comprising:
	receiving a new message request related to the claim; and
	sending a new message related to the claim.

183.	(New)	The method of claim 117, and further comprising generating a daily report listing of at least one of one or more patients seen by one or more medical service providers on a specified day or date range, diagnosis codes for the at least one or more patients, current procedural terminology code (“CPT code”), international classification of disease codes (“ICD code”) and office visit billing codes for the at least one or more patients.

184.	(New)		The method of claim 117 wherein the new window is positioned on the user display device such that information in the dashboard related to the underlying patient related medical information remains visible on the medical record dashboard.

185.	(New)	The method of claim 184 wherein the first and second windows both remain visible in response to user interaction with editable fields on the first and second windows.  



187.	(New)	The method as in claim 117 wherein the at least two of the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, and procedures are arranged in rows or columns on the screen according to at least one of a time and a date. 

188.	(New)	The method of claim 117 wherein the user display device comprises multiple displays. 

189.	(New)	The method of claim 117, wherein the medical record dashboard further comprises at least one window that enables the user to view and edit at least one of summary information related to the patient, details of care provided to the patient, clinical findings, medical diagnosis information, plans, and diagnostic test interpretation.

190.	(New)	The method of claim 117, and further comprising providing shared access to at least a portion of the patient related medical records data by at least one other use via the other user’s medical record dashboard.

191.	(New)	The method of claim 190 and further comprising:
	receiving information from the user for modifying the medical record; and
	alerting a second user to the modifying of the medical record. 

192.	(New)	The method of claim 117, wherein the medical record dashboard lists multiple

193.	(New)	The method of claim 117, wherein the medical record dashboard lists multiple visits for a patient by date.


	receiving a send message selection associated with a selected data field;
	receiving text for the message; and 
	sending the message to a patient, provider, or medical or billing staff, corresponding to the selected data field.

195	(New)	The method of claim 117, wherein the medical record dashboard includes a current day’s plan for the patient.

196.	(New)	The method of claim 117, wherein the at least one of medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, and procedures performed on the patient are represented in at least one of the at least one data field using respective indicators identifying the existence of underlying patient data corresponding to the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, and procedures.

197.	(New)	The method of claim 117, further comprising displaying indicators respectively associated with at least two of the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, and procedures performed on a patient, the indicators comprising graphical representations identifying a status of respective claims.

198.	(New)	The method of claim 197, wherein the indicators are selectable such that when selected associated claim history information is displayed on at least one of the windows. 

199.	(New)	The method of claim 197, wherein the indicators identify the existence of patient data corresponding to at least two of the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, and procedures and are arranged in respective data fields in rows or columns on the single screen respectively by patient according to at least one of a time and a date that the medical services, clinical data, examination findings, 

200.	(New)	The method of claim 117, wherein the medical record dashboard comprises a selectable indicator that, upon selection, causes display of a further window showing at least one of an image, diagnostic equipment, medical document, the method further comprising:
	receiving measurements and findings relating to at least one of the one or more patients;
	adding the measurements and findings into the record data; and
	auto-populating data into at least one data field of the dashboard.

201.	(New)	The method of claim 117, wherein at least one data field comprises at least one of a visual cue, icon, and graphical marker able to change in appearance based on a status of underlying patient medical information.

202.	(New)	The method of claim 201, wherein the status of the underlying patient medical information includes at least one of (1) a worsening problem, disease, symptom, condition, test, outcome, or diagnosis, (2) a stable problem, disease, symptom condition, test, outcome, or diagnosis, and (3) an improving problem, disease, symptom, condition, test, outcome, or diagnosis of the patient over time.

203.	(New)	The method of claim 117, wherein the medical record dashboard comprises information relating to a patient’s prior visit to a medical service provider, a prior diagnosis or procedure, and information related to a next visit to the medical service provider.

204.	(New)	The method of claim 117, and further comprising enabling the user to edit the patient medical information provided in respective data fields of the medical record dashboard and to auto-populate edits made in the respective data fields on the medical record dashboard to the at least one data source.

205.	(New)	The method of claim 117, and further comprising enabling the user to put a note into the medical record dashboard.

206.	(New)	The method of claim 117, and further comprising updating the medical record dashboard to track at least one of progressions, changes, and outcomes in the one or more patient’s medical condition to assess quality measures.

207.	(New)	The method of claim 117, wherein the at least one of the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, and procedures comprise at least one of an optical coherence tomography, a Fluorescein angiography, an indocyanine  green angiography, a photographic image,  a visual field test (VF), a Visual acuity column, an intraocular pressure an x-ray image, and an MRI scan, or other diagnostic imaging, such that the user has access to underlying associated information.

208.	(New)	The method of claim 117, wherein respective data in the medical record dashboard differentiate the at least one of the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, and procedures in at least one direction from one position of a related part of a body of the patient.

209.	(New)	The method of claim 117 and further comprising including a graphical indicator on a same axis as the respective data of the at least one of the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, and procedures performed on the patient, the graphical indicator identifying a respective claim status.

210. 	(New)  The method of claim 208 and further comprising including a second graphical indicator on the same axis as the respective data identifying a status of at least one of the medical services, office exam, diagnostic tests, images, claims, clinical findings, and procedures performed on a patient.

211.	 (New)	The method of claim 117, wherein at least one data field comprises at least one of a visual cue, an icon, and a graphical marker able to change in appearance based on a status of the underlying patient medical information or claim status.



213.	(New)   The method of claim 117 wherein the second window contains editable fields. 

214. 	 (New)  The method of claim 117 wherein the medical record dashboard further comprises at least one editable data field that enables the user to view and edit at least one of summary information related to the patient, details of care provided to the patient, clinical findings, medical diagnosis information, plans, and diagnostic test interpretation.

215.	(New)  The method of claim 117 and further comprising enabling the user to edit the patient medical information provided in respective data fields of the record dashboard and to populate edits made in the respective data fields on the medical record dashboard to the at least one data source.

216.	(New)      The method of claim 215 and further comprising writing back to the at least one data source.

217.	(New)  The method of claim 117 wherein information in the second window is scrollable.

218.	(New)  The method of claim 117 wherein the corresponding portion of the record dashboard is scrollable.

219.	(New)  The method of claim 117 wherein the new window is moveable.

220.	(New)  The method of claim 117 and further comprising providing a user with edit access to the at least one of the respective data fields.

221.	(New)  The method of claim 117, wherein the computer is configured to link to at least one electronic medical records system.



223.	(New)  A computer implemented method comprising:
	retrieving patient related information from at least one data source;
	displaying at least one medical record dashboard comprising a first window for displaying, using a display interface, patient related information retrieved from or derived from the at least one data source including at least one of date, time, medical practitioner, location, medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, and procedures performed on one or more patients, the first window comprising a plurality of data fields for displaying the patient related information received or derived from the at least one data source, wherein the at least one of the date, time, medical practitioner, location, medical services, the clinical data, the examination findings, the diagnostic tests, and the procedures are arranged on the first window according to information identifying the patient that the date, time, medical practitioner, location, medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, and procedures were linked to; 
                        enabling a user to access underlying patient information linked to the medical records data populated into the data fields in the first window for one or more patients through a displayed link visual representation on the first window with the data fields for displaying the patient related information; 
		generating a visual representation of the underlying patient information related to the at least one of the medical services, clinical data, examination findings, diagnostic tests, images, medical documents, plans, claims, and procedures performed on the one or more patients; and
		displaying, in a second window on the display, the visual representation of the underlying patient information in response to selection of the displayed link visual representation, wherein the first and second windows are concurrently active and visible.  



225.	(New)	The method of claim 223, and further comprising:
	receiving a send message selection associated with a selected data field;
	receiving text for the message; and 
	sending the message to a patient, provider, or medical or billing staff, corresponding to the selected data field.

226.	(New)	The method of claim 223, wherein at least one data field comprises at least one of a visual cue, an icon, and a graphical marker able to change in appearance based on a status of the underlying patient medical information or claim status.

227.	(New)	The method of claim 226 wherein the change in appearance is a change in color.

228. 	(New)  The method of claim 223 wherein retrieving the patient information is based on at least one of current procedural terminology code (“CPT code”), international classification of disease codes (“ICD code”), date, time, medical practitioner, location, missed appointments, diagnostic tests, complications, medical services, medications, claim status, and billing and insurance related information for the at least one or more patients.

229.	(New)  The method of claim 223 wherein the patient related information comprises patient information for multiple patients displayed as patient respective rows, wherein multiple of the rows include a respective link to access respective patient underlying patient information from respective data sources.  


Claims 85-98, 100-103, 105-107, 109-111, 113, 115-116, 117-123, 139-155, and 156-229 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art is as follows:
	The references cited in 14/666,278, 15/204,900, and 15/275,223.  
	Brimm et al (Pat. No. 5,077/666) discloses a medical information system which includes aspects pertaining to task list management which includes simultaneous display of task list information with additional information.
	Erlandsen et al (Pub. No. 2012/0253841) discloses a method for providing documentation of clinical encounter information which includes simultaneous siplay of encounter information as well as other chart sections.
	Posten et al (Pub. No. 2012/0086507) discloses a layer manager which controls content layers within a user interface window which includes the ability to control content displayed within tabs for simultaneous display of information with different tabs.	
	Mack et al (Pub. No. 2012/023918) describes usage of patient dashboards in a clinical record environment.

	The prior art of record and search fails to yield a combination of references which would make the claims obvious.  While certain aspects maybe be individually known in the art, the claims are not understood to be obvious when considered as the specific claimed combination.  The claims recite a particular functionality of a patient dashboard user interface populated and functioning with the claimed sets of information which is not understood to be an obvious combination.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436. The examiner can normally be reached 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JONATHAN DURANT/Primary Examiner, Art Unit 3626